
	
		IIB
		111th CONGRESS
		2d Session
		H. J. RES. 86
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 18, 2010
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		Recognizing the 60th anniversary of the
		  outbreak of the Korean War and reaffirming the United States-Korea
		  alliance.
	
	
		Whereas, on June 25, 1950, communist North Korea invaded
			 the Republic of Korea with approximately 135,000 troops, thereby initiating the
			 Korean War;
		Whereas, on June 27, 1950, President Harry Truman ordered
			 the United States Armed Forces to help the Republic of Korea defend itself
			 against the North Korean invasion;
		Whereas United States and Allied forces recaptured the
			 capital city of Seoul on September 28, 1950, after a successful amphibious
			 landing by the Marine Corps at Inchon on September 15, 1950;
		Whereas the hostilities ended in a cease-fire marked by
			 the signing of the armistice at Panmunjom on July 27, 1953, and the peninsula
			 still technically remains in a state of war;
		Whereas, during the Korean War, approximately 1,789,000
			 members of the United States Armed Forces served in-theater along with the
			 forces of the Republic of Korea and 20 other members of the United Nations to
			 defend freedom and democracy;
		Whereas casualties of the United States during the Korean
			 War included 54,246 dead (of whom 33,739 were battle deaths), more than 92,100
			 wounded, and approximately 8,176 listed as missing in action or prisoners of
			 war;
		Whereas approximately 6,800,000 American men and women
			 served worldwide in the Armed Forces during the entire Korean War era of June
			 27, 1950, to January 31, 1955;
		Whereas the Korean War Veterans Recognition Act
			 (Public Law
			 111–41) was enacted on July 27, 2009, so that the honorable
			 service and noble sacrifice by members of the United States Armed Forces in the
			 Korean War will never be forgotten;
		Whereas President Barack Obama issued a proclamation to
			 designate July 27, 2009, as the National Korean War Veterans Armistice Day and
			 called upon Americans to display flags at half-staff in memory of the Korean
			 War veterans;
		Whereas since 1975, the Republic of Korea has invited
			 thousands of American Korean War veterans, including members of the Korean War
			 Veterans Association, to revisit Korea in appreciation for their
			 sacrifices;
		Whereas in the 60 years since the outbreak of the Korean
			 War, the Republic of Korea has emerged from a war-torn economy into one of the
			 major economies in the world and one of the largest trading partners of the
			 United States;
		Whereas the Republic of Korea is among the closest allies
			 of the United States, having contributed troops in support of United States
			 operations during the Vietnam war, Gulf war, and operations in Iraq and
			 Afghanistan, while also supporting numerous United Nations peacekeeping
			 missions throughout the world;
		Whereas since the end of the Korean War era, more than
			 28,500 members of the United States Armed Forces have served annually in the
			 United States Forces Korea to defend the Republic of Korea against external
			 aggression, and to promote regional peace;
		Whereas North Korea's sinking of the South Korean naval
			 ship, Cheonan, on March 26, 2010, which resulted in the killing of 46 sailors,
			 necessitates a reaffirmation of the United States-Korea alliance in
			 safeguarding the stability of the Korean Peninsula;
		Whereas from the ashes of war and the sharing of spilled
			 blood on the battlefield, the United States and the Republic of Korea have
			 continuously stood shoulder-to-shoulder to promote and defend international
			 peace and security, economic prosperity, human rights, and the rule of law both
			 on the Korean Peninsula and beyond; and
		Whereas beginning in June 2010, various ceremonies are
			 being planned in the United States and the Republic of Korea to commemorate the
			 60th anniversary of the outbreak of the Korean War and to honor all Korean War
			 veterans: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the historical importance of the
			 60th anniversary of the outbreak of the Korean War, which began on June 25,
			 1950;
			(2)honors the noble
			 service and sacrifice of the United States Armed Forces and the armed forces of
			 allied countries that served in Korea since 1950 to the present;
			(3)encourages all
			 Americans to participate in commemorative activities to pay solemn tribute to,
			 and to never forget, the veterans of the Korean War; and
			(4)reaffirms the commitment of the United
			 States to its alliance with the Republic of Korea for the betterment of peace
			 and prosperity on the Korean Peninsula.
			
	
		
			Passed the House of
			 Representatives June 17, 2010.
			Lorraine C. Miller,
			Clerk
		
	
